Case 8:20-cv-01193-JSM-CPT Document 12 Filed 07/17/20 Page 1 of 1 PageID 43




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

RICHARD KUHNAST,

      Plaintiff,

v.                                                       Case No: 8:20-cv-1193-T-30CPT

SUNRUN, INC.,

      Defendant.


                               ORDER OF DISMISSAL

      Before the Court is the Plaintiff's Notice of Voluntary Dismissal with Prejudice

(Dkt. 11). Upon review and consideration, it is

      ORDERED AND ADJUDGED as follows:

      1.     This cause is dismissed with prejudice.

      2.     All pending motions, if any, are denied as moot.

      3.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 17th day of July, 2020.




Copies furnished to:
Counsel/Parties of Record
